DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This is the first action on the merits. Claims 1-20 are pending in the application and are presented to be examiner upon their merits.

Examiner’s Comments
Intended Use
MPEP 2103 I C; MPEP 2144 

Claim 1 recites, “A system for a single resource distribution portal, the system comprising: 
a memory device with computer-readable program code stored thereon; 
a communication device, wherein the communication device is configured to establish operative communication with a plurality of networked devices via a communication network; 
a resource interaction processing device operatively coupled to the memory device, and the communication device, wherein the processing device is configured to execute the computer- readable program code to:
 identify user communication with a merchant site at a merchant location for completion of a resource distribution for a merchant offering; 
link, via the single resource distribution portal, a user device to the merchant site, based on identification of the merchant site in a secure database and allow direct communication for resource distribution; 
display resource distribution requirements for the merchant offering and user resource distribution power via the portal, on a screen associated with the user device; 
generate hierarchical account selector for user selection of account for resource distribution requirement; and 
receive user authentication for resource distribution and submit a secure resource distribution to the merchant in real-time.”
for resource distribution and submit a secure resource distribution to the merchant in real-time is performed via the portal such that a payment device never leaves the user physical location.”
Claim 3 recites,  “ wherein the user communication with the merchant site is a communication to complete a resource distribution for payment of a merchant offering and payment of a tip, wherein the merchant site is a restaurant and a merchant offering is provided by the restaurant.
Claim 4 recites, “ wherein receiving user authentication for resource distribution and submit a secure resource distribution to the merchant in real-time, further comprises processing and distributing a tip in to the merchant in real-time.
Clam 5 recites, “wherein linking, via the single resource distribution portal, the user device to the merchant site further comprises authorizing the user to gain access to the single resource distribution portal.”
Claim 7 recites, wherein generating the hierarchical account selector further comprises performing artificial intelligent analysis to user accounts to select the account associated with the user for restaurant resource distribution.

Claim 9 recites, “ A computer program product for a single resource distribution portal, the computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein, the computer-readable program code portions comprising: 
an executable portion configured for identifying user communication with a merchant site at a merchant location for completion of a resource distribution for a merchant offering; 
an executable portion configured for linking, via the single resource distribution portal, a user device to the merchant site, based on identification of the merchant site in a secure database and allow direct communication for resource distribution; 
an executable portion configured for displaying resource distribution requirements for the merchant offering and user resource distribution power via the portal, on a screen associated with the user device; 
an executable portion configured for generating hierarchical account selector for user selection of account for resource distribution requirement; and 
an executable portion configured for receiving user authentication for resource distribution and submit a secure resource distribution to the merchant in real-time.”

Claim 11 recites, “wherein the user communication with the merchant site is a communication to complete a resource distribution for payment of a merchant offering and payment of a tip, wherein the merchant site is a restaurant and a merchant offering is provided by the restaurant.”
Claim 12 recites,  “ wherein receiving user authentication for resource distribution and submit a secure resource distribution to the merchant in real-time, further comprises processing and distributing a tip in to the merchant in real-time.
Claim 13 recites,  “wherein linking, via the single resource distribution portal, the user device to the merchant site further comprises authorizing the user to gain access to the single resource distribution portal.
Claim 15 recites, “wherein generating the hierarchical account selector further comprises performing artificial intelligent analysis to user accounts to select the account associated with the user for restaurant resource distribution.”
Claim 16 recites, “A computer-implemented method for a single resource distribution portal, the method comprising:
 providing a computing system comprising a computer processing device and a non- transitory computer readable medium, where the computer readable medium comprises configured computer program instruction code, such that when said instruction code is operated by said computer processing device, said computer processing device performs the following operations:
 identifying user communication with a merchant site at a merchant location for completion of a resource distribution for a merchant offering; 
linking, via the single resource distribution portal, a user device to the merchant site, based on identification of the merchant site in a secure database and allow direct communication for resource distribution; 
displaying resource distribution requirements for the merchant offering and user resource distribution power via the portal, on a screen associated with the user device;
 generating hierarchical account selector for user selection of account for resource distribution requirement; and 
receiving user authentication for resource distribution and submit a secure resource distribution to the merchant in real-time.
to complete a resource distribution for payment of a merchant offering and payment of a tip, wherein the merchant site is a restaurant and a merchant offering is provided by the restaurant.”
Claim 19 recites, “ wherein receiving user authentication for resource distribution and submit a secure resource distribution to the merchant in real-time, further comprises processing and distributing a tip in to the merchant in real-time.”

“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.”[MPEP 2103 I C]

Not Positively Recited
Claims 1, 9 and 16 recite, “…on a screen associated with the user device;”
Claims 2, 10 and 17 recite, “…receiving…submit a secure resource distribution to the merchant in real-time is performed via the portal…”
Claims 3 and 11 recite, “wherein the merchant site…a merchant offering is provided by the restaurant.”
Claim 7 and 15 recites, “…the account associated with the user…”
Claim 9 recites, “…an executable portion configured for identifying…an executable portion configure for linking…an executable portion configured for displaying…an executable portion configured for generating…””


“Employing, if we may, a syllogistic analysis to answer appellant’s arguments, we start with the proposition that claims cannot be obtained to the which is not new. This was the basis of holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines.”(In re Wilder, 166 USPQ 545 (CCPA 1970)



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Lack of Algorithm
MPEP 2161.01 I

Claim 1 recites, “…a resource interaction processing device operatively coupled to the memory device…”
	According to the specification in “[0036]       As illustrated in Figure 1, the entity system 208 is connected to the third party  server 207, user device 204, and aggregation system 206. The entity system 208 may be associated with the aggregation system 206 providing entity. In this way, the entity system may be a financial institution entity system or the like. The entity system 208 has the same or similar components as described above with respect to the user device 204 and the aggregation system 206. While only one entity system 208 is illustrated in Figure 1, it is understood that multiple entity system 208 may make up the system environment 200. It is understood that the servers, systems, and devices described herein illustrate one embodiment of the invention. It is further understood that one or more of a memory device operatively coupled to the processing device. As used herein, memory may include any computer readable medium configured to store data, code, or other information. The memory device may include volatile memory, such as volatile Random Access Memory (RAM) including a cache area for the temporary storage of data. The memory device may also include non-volatile memory, which can be embedded and/or may be removable. The non-volatile memory may additionally or alternatively include an electrically erasable programmable read- only memory (EEPROM), flash memory or the like.”
	The above recited details simply restate the functions recited in the claim and /or does not allow one of ordinary skill in the art to understand the intended functions to be performed. Thus the algorithm or steps for performing the computer function to make the memory device operatively coupled to the processing device are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one or ordinary skill in the art would understand how the inventor intended the functions to be performed. See MPEP 2163.02 and 2181, subsection IV.


“In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” MPEP 2161.01 I
















The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Hybrid Claims
IPXL v. Amazon.com

Claim 4 recites, “wherein receiving authentication…”
Claim 5 recites, “wherein linking…the user device…”
Claim 6 recites, “The system of claim 1, wherein identifying…the user providing notification of the user communication with the merchant…”
Claim 7 recites, “ wherein generating…”
Claim 8 recites, “wherein displaying….”
IPXL Holdings v. Amazon.com Inc., 430 F.3d 1377,77 USPQ2d 1140 (Fed. Cir. 2005)“The court in IPXL said that the claims were indefinite under 112(b) because it is unclear whether infringement of claim 25 occurs ‘when one creates a system that allows the user to change the predicted transaction information or accept the displayed transaction, or whether infringement occurs when the user actually uses the input means to change transaction information or uses input means to accept a displayed transaction. Because claim 25 recites both a system and method for using the system, it does not apprise a person of ordinary skill in the art of its scope, and is invalid under section 112, paragraph2”



Lack of Antecedent Basis
MPEP 2173.05(e)

Claim 2 recites, “…never leaves the user physical location.”

“A claim is indefinite when it contains words or phrases whose meaning is unclear. In re Packard, 751 F.3d 1307, 1314, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014). The lack of clarity could arise where a claim refers to "said lever" or "the lever," where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference.” MPEP 2173.05(e)

Unclear Scope
Regarding Claim 16
	According to the preamble the claim is directed to “A computer implemented method”. The body of the claim, however describes “computer processing device” operations without describing the method.  According to the preamble, the method is performed for a single resource distribution portal. However, the claims also recites,
“providing a computing system comprising a computer processing device and non-transitory computer readable medium, wherein the computer program code is operated by said computer processing device, said computer processing device performs the operations…identifying user communication with a merchant site at a merchant location for completion of a resource distribution for a merchant offering; linking, via the single resource distribution portal, a user device to the merchant site, based on identification of the merchant site in a secure database and allow direct communication for resource distribution; displaying resource distribution requirements for the merchant offering and user resource distribution power via the portal, on a screen associated with the user device; generating hierarchical account selector for user selection of account for resource distribution requirement; and receiving user authentication for resource distribution and submit a secure resource distribution to the merchant in real-time.”

It is therefore unclear whether the claim is directed to the single resource distribution portal, the computing system comprising the computer processing device and computer medium as a combination or to the computer processing device by itself. It is also the case that the preamble describes a method 

Re claims 17-20
Claims 17-20 inherent the same issue as being dependent on claim 16.

"Examiners should bear in mind that "an essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous, Only in this way can uncertainties of claim scope be removed as much as possible, during the administrative process." In re Zletz 13 USPQ2d 1989; MPEP 2173.02 lll(B).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  SHARP (US 2016/0012465)  .
Claim 1 recites,  “a system for a single resource distribution portal” [0279], [0661] comprising
a memory device with computer-readable program code stored thereon [¶0181, lines 32-40], [0184], [¶0191];  a communication device, wherein the communication device is configured to establish operative communication with a plurality of networked devices via a communication network [0005]; [0009]; [0010]; [0018]; (96)(96a)(96b) [¶690];  a resource interaction processing device operatively coupled to the memory device, and the communication device, wherein the processing device is configured to execute the computer- readable program code [¶0022, lines 6-9]; [¶0023]. However, “wherein the processing device is  configured to…readable code to” is intended use and the language configured to “identify…”,” link...”,” display..”, “generate…” and “receive…” given the broadest reasonable interpretation the claim is 

“during examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or in the case of structural claims, manipulative difference) between the claimed invention and the prior art.” [MPEP 2111.02 II]


Hence Sharp teaches a processing device having a computer readable program code to configured to perform computer processes [0104, lines 10-12], [0161, lines 12-15], [0170] the type of computer processes being intended use and therefore does not have patentable weight.
Re claims 2-8
	Further, the body of the clam is directed to computer processes, merely describing the intended use. Thus the dependent claims inherent issues of claim 1 wherein they further describe the intended use.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL S FELTEN/Primary Examiner, Art Unit 3692